Citation Nr: 0827142	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-20 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from September 1964 to October 
1972.  He died in July 2005.  The appellant claims as his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from  December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California.  Jurisdiction over the claims file was 
subsequently transferred to the Oakland, California RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the appellant's representative requested that 
the appellant be scheduled for a hearing before the Board in 
Washington, D.C.  In June 2008, the appellant's 
representative informed the Board that the appellant was 
unable to travel to Washington, D.C. and requested a hearing 
before the Board either at the RO or via videoconferencing 
technology.  

In light of the appellant's request for a Board hearing at 
the RO or via videoconferencing technology, the appeal is 
REMANDED for the following action:

The appellant should be contacted 
regarding her preference for either a 
travel board or videoconference hearing.  
Pursuant to her response, she should then 
be scheduled for an appropriate hearing 
before the Board.    

After the appellant has been afforded an opportunity to 
appear at a hearing before a Veterans Law Judge, the RO need 
not take any further adjudicatory action, but should return 
the claims folder to the Board for further appellate review.  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




